456 So. 2d 1297 (1984)
Raymond Wayne RAMOS and Southland Insurance Company, Appellants,
v.
STATE of Florida, Appellee.
No. 84-46.
District Court of Appeal of Florida, Second District.
October 3, 1984.
Philip S. Prosch, Lee and Surfus, Sarasota, for appellants.
Jim Smith, Atty. Gen., Tallahassee, and Charles Corces, Jr., Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
This appeal is dismissed as untimely. A motion for rehearing on an order issued under Fla.R.Civ.P. 1.540(b) is not an authorized motion for rehearing. See Smith v. Weede, 433 So. 2d 992 (Fla. 5th DCA 1983); Potucek v. Smeja, 419 So. 2d 1192 (Fla. 2d DCA 1982). Therefore, no appeal is allowable from the denial of the motion for rehearing, and the purported motion for rehearing did not toll the time to file a *1298 notice of appeal from the order denying relief under Fla.R.Civ.P. 1.540(b).
HOBSON, A.C.J., and GRIMES and LEHAN, JJ., concur.